WISS, Judge
(concurring):
In United States v. Giordano, 15 USC-MA 163, 167-68, 35 CMR 135, 139-40 (1964), this Court noted that language in paragraph 212, Manual for Courts-Martial, United States, 1951, that discussed what constituted “conduct unbecoming an officer and gentleman,” accurately reflected what had been the clear historical view of the law since long before enactment of the Uniform Code of Military Justice in 1950. Paragraph 59c, Part IV, Manual for Courts-Martial, United States, 1984, upon which the majority relies to “define[] the nature of the offense” of conduct unbecoming an officer and gentleman, 37 MJ at 136-37, contains language that is identical in pertinent part to that discussed in Giordano, so I agree that paragraph 59e, too, accurately reflects the nature of such conduct.
To be encompassed within the proscription of Article 133, UCMJ, 10 USC § 933, the accused’s acts must have been both dishonorable, as exposing the officer to disgrace as a person, and compromising, as discrediting the military profession. Here appellant’s acts and conduct associated with his seriously injured stepdaughter involved significant incidents of cruelty, neglect, indifference, and deceit. I agree with the majority that there is adequate evidence from which a rational factfinder could have found the requisite elements beyond a reasonable doubt. Cf. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979). Accordingly, I concur.